COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Loan Nguyen v. Target Corporation

Appellate case number:     01-15-00789-CV

Trial court case number: 2013-76879

Trial court:               269th District Court of Harris County


       The record was due October 9, 2015. The court reporter has advised that no reporter’s record
was taken. Despite notification that no clerk’s record had been filed, no response has been received.
        Rule 35.3 provides that the trial court clerk is responsible for preparing, certifying, and
timely filing the clerk’s record if a notice of appeal has been filed and the party responsible for
paying for preparation of the clerk’s record has paid the clerk’s fee, has made necessary
arrangements to pay the fee, or is indigent and entitled to appeal without paying the fee. T EX. R.
APP. P. 35.3(a). The Harris County District Clerk has not advised this Court whether payment or
payment arrangements have been made for the filing of the clerk’s record.
        Accordingly, we order the District Clerk to file a response within 10 days of the date of this
order, advising this Court whether payment or payment arrangements have been made. If payment
arrangements have been made, the clerk’s record shall be filed within 10 days of the date of this
order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: December 22, 2015